Citation Nr: 1233375	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned a 50 percent initial rating for PTSD effective from August 12, 2009.  Thereafter, a May 2010 decision granted entitlement to an increased rating of 70 percent.

The Board notes that in the October 2011 Informal Hearing Presentation (IHP) the Veteran, through his representative, requested a 70 percent evaluation; as the Veteran already has been granted this evaluation, and because the rating assigned for the period remains less than the maximum available benefit awardable, the claim for a higher disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record reflects that additional evidence (VA treatment records) was associated with the claims file (via Virtual VA) after the issuance of the May 2010 statement of the case.  The Board finds that the treatment records included dated in May 2010, June 2010, July 2010, September 2010, November 2010, March 2011, June 2011, February 2012, and April 2012 are cumulative of evidence previously considered by the RO.  Indeed, in the April 2012 treatment record the Veteran reported that he and his wife just got back from a five day cruise which he enjoyed.  The Veteran's complaints and symptoms are consistent with the other evidence of record.  For these reasons, the Board finds it unnecessary to solicit a waiver of the Veteran's right to have the new evidence initially reviewed by the RO or to remand the new evidence to the RO for an initial review.  38 C.F.R. §§ 19.37, 20.1304(c) (2011).


FINDINGS OF FACT

1.  Service connection for PTSD was granted in a rating decision in December 2009 that assigned a 50 percent initial rating effective from August 12, 2009; the Veteran appealed this initial rating and in a May 2010 rating decision, the RO granted entitlement to an increased rating of 70 percent and assigned an effective date of August 12, 2009.  

2.  Throughout the rating period on appeal, the appellant's PTSD is manifested by depression, suicidal thoughts, poor sleep, intrusive thoughts, memory loss, irritability, hypervigilance, startle response, and anger problems, productive of occupational and social impairment in most areas such as work, family relations, judgment, thinking and mood. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 - prior to the RO decision in this matter, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  The letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  The Board finds that the examination and related medical opinion is sufficient, in their totality, for VA adjudication purposes, as they include consideration of the relevant lay and medical evidence of record are supported by sufficient rationales, and there has been no contention the disability has increased in severity since then. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Rating

a. Legal Criteria

Disability ratings are determined by applying a schedule of ratings that are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD was granted in a December 2009 rating decision.  An initial 50 percent rating was assigned pursuant to 38 C.F.R. § 4.130, DC 9411, from August 2009.  The Veteran filed his Notice of Disagreement (NOD) in January 2010.  A May 2010 rating decision increased the initial evaluation to 70 percent.  The Veteran contends that he is entitled to a higher rating.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. §4.130, DC 9411

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational functioning (e.g. no friends, unable to keep a job); GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, or occupational functioning (e.g., few friends, conflicts with peers or co- workers).  The Board notes that while an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, it is not determinative of the percentage rating to be assigned. 

b. Evidence and Analysis

The relevant evidence of record includes the Veteran's VA treatment records, VA examination reports, and lay statements from his wife, sister and co-worker.  

In December 2009 the Veteran was service-connected for PTSD with a 50 percent disability evaluation.  He filed a Notice of Disagreement in January 2010, and in a May 2010 rating decision, his evaluation was increased to 70 percent, effective August 12, 2009, the date his claim for service connection was received.  

A December 2009 VA treatment record reflects the Veteran's report of a significant lack of joy and blunted affect with family and children, hypervigilence, hyperstartle and poor sleep.  A January 2010 VA treatment record reflects the Veteran reported that his cancer diagnosis and being laid off had made 2009 "one of the worst years," and a March 2010 VA treatment record reflects that the Veteran reported worsening anger and PTSD symptoms; he indicated that he participated in therapy regarding his daughter's passing away in a motor vehicle accident - he reported that this therapy had helped to moderate some of his PTSD symptoms.  Another March 2010 VA treatment record included a statement by a VA psychologist asserting that the Veteran's anger and PTSD symptoms were worsening as secondary to his cancer diagnosis.  An April 2010 VA treatment record indicates the Veteran reported his intrusive thoughts and anxiety had worsened since early 2010. 

In December 2009, the Veteran underwent a VA examination.  At the time of the evaluation, the Veteran was alert and oriented to person, place and time; he had linear thought, blunted affect, and his attention was intact.  He had adequate insight.  He was noted to have mildly impaired memory.  The Veteran reported a history of suicidal ideation, but stated that he had never attempted to take his own life.  He denied homicidal ideation.  The examiner indicated that the Veteran had two recent stressors: being diagnosed with prostate cancer (for which he is 100 percent service-connected), and being laid off due to the economy.  

The Veteran reported having only one close friend outside of the family and indicated difficulty with socialization; he reported having no hobbies, activities or interests.  He indicated that he was looking for work, but stated he was "too old."  He stated he was able to drive and adequately manage his finances, but due to his recent cancer surgery, his wife had been assisting him with his hygiene.  He informed the examiner of his history of anger problems, and expressed difficulty getting along with others on the job.  

The examiner diagnosed him with PTSD, with major depressive disorder secondary to his PTSD and his service-connected prostate cancer.  After noting this diagnosis, the examiner assessed the Veteran with a GAF score of 54. 

In May 2010, the Veteran was provided an additional VA examination.  On mental status examination, the Veteran was alert and oriented to time, place and person; his speech was clear, coherent, and goal oriented.  His attention, abstract thinking, and concentration were within normal limits; his immediate recall was good - his short and long term memory were within normal limits.  His mood was dysphoric; he was cooperative; he had adequate insight and judgment.  The Veteran reported past fleeting suicidal ideations (although he did report making a plan, he indicated he never made an attempt to harm himself) - he denied homicidal ideation.  The examiner noted evidence of psychomotor slowing, but indicated no evidence of a perception or thought disorder.  

During the examination, the Veteran described his family relationships as adequate.  He indicated that he was capable of performing activities of daily living, such as bathing, dressing and eating, but stated that he did not always do them on a daily basis.  He reported showering and shaving every other day.  He reported that he would perform household chores, but that when he did, his wife would clean up behind him.  He indicated that he did not manage the finances because his wife thought he does not do a good job.  He reported experiencing intrusive thoughts about Vietnam almost daily, and having anxiety and panic attacks nearly twice a week.  He also reported impaired impulse control, e.g., difficulty controlling his temper, as well as difficulty concentrating (although the examiner noted that concentration and memory were within normal limits during the examination).   

After noting a diagnosis of PTSD, the examiner assessed the Veteran with a GAF score of 49.  In doing so, he noted the Veteran continued to experience symptoms in all three areas of PTSD, to include arousal, re-experience, and avoidance.  

Statements submitted by the Veteran's wife and co-worker in February 2010 reflect their observations of the Veteran's behavior.  His behavior was described as irrational and sometimes frightening.  His co-worker stated that he was "uncomfortable and very nervous ... around large groups of people;" his wife described his short temper, and an incident where he exhibited violent behavior in the context of a nightmare.  A statement from his sister describes him as "extremely jumpy" and indicated that he "had terrible nightmares."  She stated that "[sh]e could not go into the room to wake him because he would bolt from the bed."  

After reviewing the evidence of record, the Board finds that the Veteran's PTSD disability picture is most accurately reflected by his currently assigned 70 percent rating, as the medical evidence of record demonstrates that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Specifically, the record reflects that the Veteran has reported the following symptoms that are contemplated by a 70 percent rating: passive suicidal ideation (with no attempt to harm himself); near continuous panic or depression affecting the ability to function independently, appropriately and effectively; and impaired impulse control demonstrated by his short temper.  

However, the Board does not find that the evidence of record, when viewed as a whole, reflects the basis for awarding a 100 percent rating.  The record does not reflect that the Veteran's service-connected PTSD causes him total occupational and social impairment.  In fact, the Veteran has been married to his wife for over forty years; he has not shown gross impairment in thought processes or communications; and has not shown a danger of harming himself or others.  There is no indication, as discussed above, of persistent delusions or hallucinations, or grossly inappropriate behavior.  Moreover, the Veteran has not indicated that he is unable to perform the tasks of daily living, and in fact, he specifically indicated that he is able to perform these tasks but does not always do them on a daily basis.  He reported that he showered and shaved every other day.  While he indicated that he does not perform these tasks on a daily basis, that fact alone is not dispositive.  

The Veteran has made no indication that he is unable to manage his household chores or finances.  Instead, he informed the examiner that his wife cleans up after him, and regarding the finances, he stated that his wife does not think he does a good job.  In fact, the examiner specifically opined that "[g]iven his current mental status and level of impairment, it is believed he can manage any funds made available to him."  Additionally, while the record does show that the Veteran has neglected his personal appearance and hygiene, this too is already accounted for in the currently assigned rating.  The level of interference described by the Veteran does not rise to the level contemplated in a 100 percent rating.  

In addition, the Veteran has reported that he was laid off from his former buyer position with a manufacturing plant due to the economy.  Indeed, the record reflects that he has had a generally stable employment history.  Prior to working in the manufacturing plant, he had worked various jobs, and immediately prior to that he worked at a factory for twenty-three years; his employment with that factory was only terminated when that factory closed.  The Veteran has asserted that while he has never been fired from a job he has come awfully close because of his difficulty controlling his temper.  While the Board acknowledges this contention, difficulty in adapting to stressful circumstances (including work or a worklike setting) is also contemplated in a 70 percent evaluation.  The record also reflects that the Veteran is oriented to time, place and person, and that he does not have the type and severity of memory loss necessary for a 100 percent rating.  

The Board notes that the Veteran has been assigned GAF scores of 54 and 49.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, or occupational functioning (e.g., no friends, unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  While this characterization of the severity of the Veteran's impairment is not binding on the Board, the Board finds this finding to be probative, as it is consistent with the Veteran's psychiatric symptoms reported throughout the rating period.  

The Veteran also has not shown, and the record does not reflect that he exhibits any of the additional symptomatology associated with a 100 percent rating, such as disorientation to time or place, memory loss for names of close relatives, his occupation, or his own name.  Accordingly, the Board finds that given the Veteran's total disability picture, as represented by the psychiatric assessments of record, and the GAF score assigned, the Veteran's current evaluation of 70 percent is proper.  

The Board also expressly acknowledges its consideration of the lay evidence of record, namely the Veteran's reported PTSD symptoms as reflected in his VA treatment records, VA examination report, and those from his sister, wife, and co-worker.  The Board further acknowledges that the Veteran is competent to report his PTSD symptoms, and the Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, the RO's award of an increased rating is predicated, in part, on the Veteran's reported PTSD symptoms.  See May 2010 Rating Decision.  However, as outlined above, when considering these reports with the objective medical evidence of record, the totality of the evidence fails to present a basis for awarding a disability rating in excess of 70 percent during any portion of the appeal period.  

c. Extraschedular

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's PTSD increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996);  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

d. TDIU

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

While the issue of a TDIU claim is moot with regard to the period beginning September 4, 2009 (as the Veteran is 100 percent service connected for prostate cancer with additional disability of 60 percent or more until May 31, 2011 and assigned a TDIU based on service connected PTSD, residuals of prostate cancer, diabetes mellitus, type II, bilateral peripheral neuropathy of the lower
Extremities, and erectile dysfunction rating, beginning June 1, 2011), the issue is still relevant with regard to the period prior to September 4, 2009, where the Veteran is service-connected for only PTSD at 70 percent.  However, the Board finds that a claim for a TDIU is not raised by the record.  See Rice, supra.  Specifically, the evidence of record fails to show that the Veteran is unemployable as a result of his service-connected PTSD.  As discussed above, the Veteran specifically reported that he was laid off due to non disability related reasons.  Therefore, the Board finds no further consideration of a TDIU is warranted.  


ORDER

Entitlement to an evaluation rating in excess of 70 percent for PTSD is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


